Per Curiam.
This was a proceeding commenced before the appellee’s city council to widen a street. The city commissioners assessed benefits and damages, and the common council approved their report.
From this action, an appeal was taken to the circuit court, and from the judgment there rendered the cause was appealed to this court. It is our opinion that the case belongs in the Supreme Court.
This is not an action for the enforcement of a statutory lien by the contractor, but the appeal is from the original proceedings before the city council, and no jurisdiction in such cases has been conferred upon the appellate court.
The case should be transferred to the docket of the Supreme Court.
It is so ordered.